EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to cancel claim 12 which recites duplicate limitations, was given in a telephone interview with Attorney Gaspare J. Randazzo, Reg. No. 41,528 on July 28, 2021.  
	The only amendment being made in this Examiner’s amendment is to cancel claim 12. All other claims are in final, allowable form as presented in the Amendment after Final, filed July 16, 2021.

	Claim 12. Cancelled


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Amendments made to the independent claims 1, 10 and 19 to include the allowable subject matter of claim 3, place the independent claims in condition for allowance, and claims 2, 4-9, 11-18 and 20 which depend therefrom.
The title of the invention has been updated on the Bibliographic data sheet per Applicant’s amendment filed May 7, 2019.

The closest cited art of record includes Wang NPL, Yang and DaCiDian NPL. Wang NPL is relevant as set forth in the rejection of the Final Action dated June 7, 2021. While Yang teaches the claimed determining and updating initial and final portion in a pinyin code for the Chinese character, Yang does not teach replacing the final portion or the initial portion with an updated final or initial portion having a similar pronunciation. DaCiDian NPL, while disclosing a customizable lexicon that can be configured to determine initials and finals in pinyin per a user-defined input file, does not teach or suggest that the initials and finals are identified, then replaced with another initial of final with a similar pronunciation..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on Monday-Friday, 9:30a-6:30
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHELLE M. KOETH
Primary Examiner
Art Unit 2656


/MICHELLE M KOETH/Primary Examiner, Art Unit 2656